Citation Nr: 1437222	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-19 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of an injury to the right brachial plexus and right shoulder.

2.  Entitlement to service connection for residuals of an injury to the right brachial plexus and right shoulder.  

3.  Entitlement to service connection for a cervical spine disability. 

4.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge in August 2012.   

The issues of entitlement to service connection for residuals of an injury to the right brachial plexus and right shoulder, entitlement to service connection for a cervical spine disability, and entitlement to an initial rating in excess of 10 percent for PTSD are being addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's claim for a right shoulder disability was last denied in a February 1989 confirmed rating decision.  The Veteran did not appeal the denial. 

2.  The evidence received since the February 1989 rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for residuals of an injury to the right brachial plexus and right shoulder.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim of service connection for residuals of an injury to the right brachial plexus and right shoulder disability has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran originally submitted a claim of entitlement to service connection for residuals of an injury to the right brachial plexus and right shoulder in February 1981.  The claim was denied in a May 1981 rating decision.  The Veteran perfected an appeal and the Board denied the claim in a June 1983 decision and the Board decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1100 (2013).  The claim was subsequently denied in confirmed rating decisions in October 1983 and July 1985 and in an April 1986 Board decision.  The claim was last denied in a February 1989 confirmed rating decision.  As a result, service connection for residuals of an injury to the right brachial plexus and right shoulder may now be considered on the merits only if new and material evidence has been received since the time of the February 1989 final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the prior final denial of the claim for residuals of an injury to the right brachial plexus and right shoulder, the evidence consisted of the Veteran's service treatment records (STRs), a VA examination report dated in February 1981, and VA outpatient treatment reports dated from February 1981 to January 1985.  

The Veteran's service separation examination reveals that the Veteran sustained an ulnar nerve injury with no sequelae in May 1969.

The February 1981 VA examination report reflects that the Veteran reported that he sustained an injury in Vietnam and had weakness on his right side including his shoulder.  Following a physical examination, the examiner diagnosed the Veteran with status post contusion of the right arm and injury to the right brachial plexus.  No etiology for the diagnoses was provided.

The VA treatment reports reflect that the Veteran was assessed with possible tendonitis or bursitis of the right shoulder in October 1980.  A March 1981 electromyogram (EMG) report reflects a diagnosis of traumatic nerve injury C5-6 on the right.  

The RO declined to reopen the claim in a February 1989 confirmed rating decision.  The basis of the denial of the claim was that there was no factual basis to overturn the prior Board decisions.  The basis of the original Board decision denying the claim in 1983 was that there was no evidence that the disorders of the right shoulder and right brachial plexus began in service and no evidence of a continuity of treatment for the disorders.  

The Veteran submitted the current claim to reopen his claim for service connection for residuals of an injury to the right brachial plexus and right shoulder in April 2010.  Evidence associated with the claims file since the final prior denial consists of additional VA treatment reports dated through November 2009 and the Veteran's testimony from an August 2012 Travel Board hearing.  

Because evidence received since the prior denial was not previously of record, and because it addresses specifically the issue before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2013).  Since the final prior decision, the Veteran has submitted evidence in the form of hearing testimony which indicates that he sustained an injury to his right shoulder during his service which resulted in severe weakness and numbness of his right hand and fingers.  He noted that while the severe weakness and numbness initially improved he always had some degree of weakness and numbness which has increased in severity since service.  At the time of the final prior denial, there was no evidence of a continuity of symptoms since service.  The Veteran is competent to testify to his symptoms in service and since that time.  Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim.

Accordingly, the claim of service connection for residuals of an injury to the right brachial plexus and right shoulder is reopened.  The claim will be remanded for additional development.



ORDER

The claim of entitlement to service connection for residuals of an injury to the right brachial plexus and right shoulder is reopened.   To that extent only, the appeal is granted.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

With regard to the claim of service connection for residuals of an injury to the right brachial plexus and right shoulder and the claim for a cervical spine disability, the Veteran testified that his bunker was hit while he was serving in Vietnam and on his way running out of the bunker he fell and hit his right shoulder and his head.  He also sustained a shrapnel injury to his right hand.  He reported that he had nerve damage and severe weakness on his right side for three weeks which initially abated.  However, he testified that the right-sided weakness and numbness remained since service and eventually worsened.  The evidence of record reflects diagnoses of a traumatic nerve injury of C5-6, right shoulder bursitis or tendonitis, and degenerative changes of the cervical spine.  In light of the Veteran's report of an injury in service and a continuity of symptoms since that time, the Veteran should be afforded a VA examination.  

The Board notes that the Veteran was scheduled for VA examinations for his right brachial plexus and right shoulder disorders and a cervical spine disability in April 2011 and he cancelled the examinations.  He indicated at the Travel Board hearing that he would appear for the examinations but he did not want to undergo any EMG testing.  Consequently, he should be scheduled for the necessary examinations.

With regard to the claim for an increased rating for PTSD, the Veteran was last afforded a VA examination in June 2010.  At the August 2012 Travel Board 

hearing, the Veteran testified that his symptoms of PTSD included nightmares, "real bad panic attacks" once a month, and difficulty concentrating.  In light of the Veteran's reported symptoms which seem to indicate that his symptoms may have worsened since the June 2010 VA examination, he should be afforded another VA examination.  

VA treatment reports dated through November 2009 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine whether he received any pertinent VA treatment since November 2009.  If any treatment is identified, the records thereof should be obtained.  All attempts to obtain the records must be documented and any negative responses should be associated with the claims file.  If any other medical records are identified by the Veteran, after the necessary releases are obtained, the records should be requested.  Any negative responses should be associated with the claims file.  

2.  Following completion of the above, the Veteran should be scheduled for the appropriate VA examination(s) for his residuals of an injury to the right brachial plexus and right shoulder and a cervical spine disorder.  The examiner must review the claims file and must note that review in the report.  Any necessary tests, including x-rays, should be obtained; however, the tests should not include EMG testing, as the Veteran has 

indicated he does not wish to undergo such testing.  A complete history should be obtained from the Veteran.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's  residuals of an injury to the right brachial plexus and right shoulder and cervical spine disability were caused or aggravated by service.  The examiner must consider the Veteran's lay statements that he injured his right shoulder and head and sustained a nerve injury during service and his description of continuity of right shoulder weakness and numbness since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The report of examination should include a complete rationale for all opinions expressed.  If the Veteran fails to report for the examination(s), the examiner(s) should provide the requested opinions without performing the requested examination(s).  

3.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The examiner should review the claims file and should note that review in the examination report. The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, including the assignment of a Global Assessment of Functioning (GAF) scale score.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by PTSD. 
 
4.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


